Citation Nr: 0426833	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  98-13 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sore throat, 
testicular pain, increased urination, dry cough, shortness of 
breath, rectal bleeding, skin rash on the back, memory loss, 
anemia, joint pain, muscle pain, weakness, and 
gastroesophageal reflux disease with esophagitis and hiatal 
hernia, all disorders to include as due to undiagnosed 
illnesses.

2.  Entitlement to service connection for glaucoma, diarrhea, 
and irritable bowel syndrome, to include as due to 
undiagnosed illnesses.

3.  Entitlement to an increased rating for degenerative disk 
disease of the lumbar spine at L5-S1, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from July 1972 to 
December 1977, May 1982 to August 1982, and June 1985 to May 
1992.  The veteran's service records also show his active 
service included foreign service for a period of 4 years and 
11 days, and that he was awarded the Southwest Asia Service 
Medical with two Bronze Stars, and was involved in the 
Liberation and Defense of Kuwait, and the Defense of Saudi 
Arabia Campaigns.

The case came originally before the Board of Veterans' 
Appeals (Board) on appeal from various rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  However, as additional development 
is necessary prior to the Board's adjudication of the issues 
of entitlement to service connection for glaucoma, diarrhea, 
and irritable bowel syndrome, to include as due to 
undiagnosed illnesses; and for an increased rating for 
degenerative disk disease of the lumbar spine at L5-S1, these 
issues will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part with respect to 
these issues.

The Board notes that the veteran was scheduled to appear for 
appeals hearings at the RO before a hearing officer, and 
before a traveling Veterans Law Judge (VLJ) in June 1998 and 
January 2001, respectively.  However, the veteran canceled 
the first hearing and failed to report to the second hearing.  
As the record does not contain further indication that the 
veteran has requested that the above noted hearings be 
rescheduled, the Board deems the veteran's requests for such 
hearings withdrawn.  See 38 C.F.R. § 20.700-20.704 (2003).

Nevertheless, the Board notes that the veteran presented 
testimony via video conference during an appeals hearing 
before the undersigned VLJ in May 2004.  A copy of the 
hearing transcript issued following the hearing is of record.   

Lastly, The Board notes that, following the August 1997 
rating decision denying the veteran's claims of service 
connection for fatigue and dizzy spells, to include as due to 
undiagnosed illnesses, he submitted a notice of disagreement 
regarding these issues in September 1997.  However, in a June 
1998 VA form 21-4138 (Statement in Support of Claim), prior 
to the RO's issuance of the appropriate statement of the 
case, the veteran indicated that he desired to withdraw his 
appeal regarding these issues as his fatigue and dizziness 
were symptoms of his already service-connected heart 
disability.  As such, the veteran's claims have been 
withdrawn.  See 38 C.F.R. §§ 20.200-20.204 (2003).


FINDINGS OF FACT

1. The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  Sore throat, testicular pain, increased urination, dry 
cough, shortness of breath, rectal bleeding, skin rash on the 
back, memory loss, anemia, joint pain, muscle pain, weakness, 
and gastroesophageal reflux disease with esophagitis and 
hiatal hernia are not shown to be causally or etiologically 
related to a service-connected disability, or otherwise 
related to service or to an incident of service.

3.  Sore throat, testicular pain, increased urination, dry 
cough, shortness of breath, rectal bleeding, skin rash on the 
back, memory loss, anemia, joint pain, muscle pain, weakness, 
and gastroesophageal reflux disease with esophagitis and 
hiatal hernia have been attributed to a known diagnosis for 
which service connection has not been established, and/or 
have not presented objective manifestations of a chronic 
disability.


CONCLUSION OF LAW

Sore throat, testicular pain, increased urination, dry cough, 
shortness of breath, rectal bleeding, skin rash on the back, 
memory loss, anemia, joint pain, muscle pain, weakness, and 
gastroesophageal reflux disease with esophagitis and hiatal 
hernia were not incurred in or aggravated during active 
service, and failed to meet the criteria for a grant of 
service connection on a presumptive basis and as undiagnosed 
illnesses. 38 U.S.C.A. §§ 1101, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

VA has a duty to notify the claimant and the representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to claims on appeal 
via the various rating decisions, statements of the case, and 
supplemental statements of the case issued from 1997 to 2003.  
In addition, via a March 2001 RO letter, the RO notified the 
veteran of the evidence needed to substantiate his claims on 
appeal, and offered to assist him in obtaining any relevant 
evidence.  The letter gave notice of what evidence the 
veteran needed to submit and what the VA would try to obtain.  
Furthermore, the March 2001 RO letter, and the January 2003 
statement of the case and supplemental statement of the case 
provided the veteran with specific information concerning 
changes in the law and regulations per the VCAA.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decisions were made both prior to and after the date 
the VCAA was enacted (effective November 9, 2000).  However, 
the Board finds that any defect(s) with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, in a letter to the veteran dated in March 
2001, the RO informed him of what information he needed to 
establish entitlement to the claims addressed in this 
decision and that he should send in information describing 
additional evidence or the evidence itself.  In this respect, 
the Board notes that the March 2001 letter was provided to 
the claimant after the rating decisions denying the claims on 
appeal were issued, but prior to the case being certified to 
the Board for appellate adjudication.  Additionally, the 
Board notes that the content of that notice, couple with the 
January 2003 statement of the case and supplemental statement 
of the case, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims on appeal.  In particular, the RO asked the 
veteran to tell VA about any additional information or 
evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By the March 2001 RO informational letter, VA 
satisfied fourth element of the notice requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claims as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  By the information letter, the statements of the 
case and the supplemental statements of the case, he has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the claimant would 
provide.  Thus, the Board finds that there has been no 
prejudice to the claimant that would warrant further 
notification or development.  As such, the claimant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may also be allowed on a 
presumptive basis for certain chronic diseases, if within the 
complete list of presumptive diseases and if manifested to a 
compensable degree after discharge from service within the 
required period of time. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the appellant had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition. Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the Court, lay observation is 
competent.

Additionally, service connection may also be granted for 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms, to include, but not limited to, 
fatigue, signs or symptoms involving skin, headaches, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  The chronic disability must have become manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests. 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2) (2003).  Further, a chronic disability 
is one that has existed for 6 months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  See 38 
C.F.R. § 3.317(a)(3) (2003). The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  See 38 C.F.R. § 3.317(c) (2003).

On November 9, 2000, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA). That legislation provides that the definition of a 
qualifying chronic disability under 38 U.S.C.A. § 1117 is 
expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome.  VEBEA also codified 
the same list of signs and symptoms of an undiagnosed illness 
as had previously been included in 38 C.F.R. § 3.317.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

In the present case, however, the changes made to 38 U.S.C.A. 
§ 1117 do not materially change the law as it relates to the 
issues in this decision.  Hence, they do not affect the 
adjudication of the claims, and the veteran is not prejudiced 
by the Board's adjudication of the claims without remand for 
initial consideration under the revised statute.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War. 38 C.F.R. § 
3.317(d) (2003).  Service records show the veteran served on 
active service from July 1972 to December 1977, May 1982 to 
August 1982, and June 1985 to May 1992.  The veteran's 
service records also show his active service included foreign 
service for a period of 4 years and 11 days, and that he was 
awarded the Southwest Asia Service Medical with two Bronze 
Stars, and was involved in the Liberation and Defense of 
Kuwait, and the Defense of Saudi Arabia Campaigns.

Additionally, in cases in which the veteran engaged in combat 
with the enemy during a period of war, satisfactory lay 
evidence will be accepted as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred, if consistent with the circumstances, conditions or 
hardships of such service.  See 38 U.S.C.A. § 1154(b) (West 
2002).  In this respect, as noted above, the veteran's 
military occupational specialties (MOS) were in information 
systems and networking, communications-electronics 
operations.  He was not awarded any combat medals or awards 
which provide sufficient evidence to support a conclusion 
that the veteran engaged in combat against the enemy during 
his active service. Thus, lay evidence cannot be accepted as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred, if consistent with the 
circumstances, conditions or hardships of such service.

Nevertheless, it is clear that for injuries which were 
alleged to have been incurred in combat, 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection.  See generally Collette v. 
Brown, 82 F.3d 389 (1996). However, the reduced evidentiary 
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service, both of which generally require competent medical 
evidence.  Therefore, the veteran's lay statements would not 
be probative of the critical issues of current disability and 
nexus in this case.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).

The service medical records reflect that the veteran was seen 
in June 1975 for a rash in the buttocks and legs, in March 
1986 for a viral syndrome manifested by a rash in the trunk 
and arms, and in April 1989 for a rash in the genital area 
characterized as tinea corporis.

March 1986 service medical notations show complaints of joint 
stiffness and pain in the right knee, right shoulder, wrists 
and hands.

A March 1986 service medical notations show complaints of 
diarrhea, nausea, vomiting, coughing and dizziness, and that 
the veteran was diagnosed with viral syndrome.

Lastly, October 1985 service medical notations indicate the 
veteran was seen for complaints of right lower quadrant pain 
for two and a half to three months, intermittent in nature.  
At this time, he reported his right inguinal ligaments were 
swollen, but objective findings show he was negative for a 
hernia, and that his testicles were ok.  He was diagnosed 
with right lower quadrant pain of unknown etiology.  No 
urinary etiology or testicular pain/masses were found.

The post service medical evidence includes treatment records 
from the Memphis, Nashville, Fayetteville and Murfreesboro VA 
Medical Centers (VAMCs) dated from 1992 to 2004 which 
describe the treatment the veteran received over time for 
various health problems, including but not limited to low 
back, heart problems, dizziness, gastroesophageal reflux 
disease (GERD), esophagitis and other gastrointestinal 
problems, anemia and hyperlipidemia. 

An October 1992 VA examination report indicates the veteran 
had a normal orthopedic examination.  No joint pain, muscle 
pain or weakness were noted.

A February 1993 VA examination report noted the veteran had a 
history of rash/skin problems, but none was found at this 
time.

A September 1996 VA general examination report shows the 
veteran had severe gastroesophageal reflux with esophagitis 
disease, which appeared to be stable with Omeprazole and 
Maalox.  The veteran also had a history of sore throat 
secondary to reflux, right testicular pain upon palpation of 
the epididymis of unknown etiology, no skin disease except 
for scattered lesions in the back secondary to folliculitis 
with no history of the rash in the prior four to five months, 
and urinary frequency and dry cough of unknown etiology.

A September 1996 VA pulmonary evaluation noted normal 
spirometry and normal maximum ventilatory volume.

An August 1998 upper gastrointestinal series diagnosed the 
veteran with hiatal hernia with B-ring, moderate 
gastroesophageal reflux, and suspect distal esophagitis.

A June 2002 VA joints examination report shows that with 
respect of his skin, the veteran had two or three little 
spots of reddish pimple type rash on the abdomen, around the 
belly button and below the peri button which seemed to be 
healing on its own and did not look fresh.  The groin area 
had no rash but skin changes of old healed rash with 
hyperpigmentation were present.  The veteran was diagnosed 
with a history of rash, but not present at this time.  With 
respect to the claimed GERD, his GERD was stable on 
medication, and he was found to have intermittent diarrhea 
probably from irritable bowel syndrome (IBS).  And, as to the 
claimed anemia, the veteran was found to have mild anemia 
with hematocrit.

A June 2002 VA genitourinary examination report shows the 
veteran was diagnosed with testalgia and epididymal orchitis 
secondary to prostate.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for sore throat, testicular pain, 
increased urination, dry cough, shortness of breath, rectal 
bleeding, skin rash on the back, memory loss, anemia, joint 
pain, muscle pain, weakness, and gastroesophageal reflux 
disease with esophagitis and hiatal hernia, all disorders to 
include as due to an undiagnosed illness.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

 In this case, the Board finds that the service medical 
records reflect the claimed sore throat was not symptomatic 
during active service, and a September 1996 VA general 
examination report found it to be secondary to reflux.

The testicular pain, although during active service the 
veteran reported right lower quadrant pain, specific 
testicular pain or symptomatology was not recorded during 
service.  Following the veteran's discharge from service in 
1992, a September 1996 VA general examination determined the 
veteran had testicular pain upon palpation of the epididymis 
of unknown etiology.  However, a June 2002 VA examination 
diagnosed the veteran with testalgia and epididymal orchitis 
secondary to prostate.

The veteran was not treated for increased urination or dry 
cough during active service, and a September 1996 VA general 
examination indicates that the reported increased urination 
and dry cough were of unknown etiology.  However, the Board 
finds that the evidence does not show that the reported 
increased urination and/or dry cough constitute objective 
manifestations of a chronic disability.

The service medical records do not show the veteran had 
problems with shortness of breath during service.  Although a 
September 1996 VA general examination report shows shortness 
of breath of unknown etiology, a September 1996 VA pulmonary 
evaluation noted normal spirometry and normal maximum 
ventilatory volume and a June 2002 VA examination report 
notes no active pulmonary or cardiac process.  Thus, the 
Board finds that the evidence does not show that the reported 
shortness of breath constitute objective manifestations of a 
chronic disability.

The service medial records are negative for rectal bleeding, 
but a September 1996 VA general examination report notes the 
claimed rectal bleeding occurred only a couple of times about 
two years prior and that at this time the veteran had an 
empty rectal canal.  Thus, the Board finds that the evidence 
does not show that the reported rectal bleeding constitutes 
objective manifestations of a chronic disability.

The service medical records show multiple complaints of 
rashes in the trunk, arms, genital area, buttocks and legs 
during service.  However, as of a June 1996 Board decision, 
the veteran did not present evidence of a current diagnosis 
of a "fungal infection" claimed as a rash.  At present, the 
veteran is seeking service connection specifically for a rash 
of the back, which is a different claim from the June 1996 
Board issue/claim.  However, at present, the evidence again 
shows that the veteran has not been diagnosed with a rash of 
the back, per the September 1996 VA general examination, or 
that the reported rash had been present for 4 or 5 months 
prior to this examination.  A June 2002 VA examination report 
shows the same findings as the September 1996 VA examination 
report.  As such, the Board finds that the evidence does not 
show that the reported skin rash of the back constitutes 
objective manifestations of a chronic disability.

The service medical records are negative for symptoms of 
memory loss.  And, although the September 1996 VA general 
examination report notes that further studies were required 
to determined if the claimed memory loss was due to a heart 
condition, the June 2002 VA heart examination report confirms 
that the claimed memory loss was symptomatology related to a 
service-connected heart disability.  As such, the Board finds 
that the evidence does not show that the memory loss 
constitutes an objective manifestation of a chronic 
disability.

The service medical records are negative for any anemia 
during service.  And, although the veteran is currently 
diagnosed with anemia, the June 2002 VA examination report 
specifically links such anemia as a secondary effect of the 
nonservice-connected gastroesophageal reflux disease with 
esophagitis and hiatal hernia.  As such, the Board finds that 
the evidence does not show that the reported anemia 
constitutes objective manifestations of a chronic disability.

The claimed joint pain, muscle pain and weakness, all have 
been linked to the veteran's service-connected orthopedic 
disabilities, including the right ankle, right hand, right 
metatarsal joint and right hip.  No evidence of record 
specifically identifies these complaints as isolated 
symptomatology.  Hence, the Board finds that the evidence 
does not show that the reported claims constitute objective 
manifestations of a chronic disability.

Lastly, the service medical records are negative for a 
diagnosis of gastroesophageal reflux disease with esophagitis 
and hiatal hernia, although he was treated in March 1986 with 
similar symptoms but was finally diagnosed with a viral 
syndrome.  It is apparent that since the September 1996 VA 
general examination, the veteran has been diagnosed with 
gastroesophageal reflux.  As such, the Board finds that the 
evidence does not show that the claimed reflux constitutes 
objective manifestations of a chronic disability.

In sum, after a review of the evidence, the Board finds that 
the claimed sore throat, testicular pain, increased 
urination, dry cough, shortness of breath, rectal bleeding, 
skin rash on the back, memory loss, anemia, joint pain, 
muscle pain, weakness, and gastroesophageal reflux disease 
with esophagitis and hiatal hernia, have been shown to be 
causally or etiologically related to service or to an 
incident of service, or to have become manifest within the 
presumptive periods of time as defined in 38 C.F.R. §§ 3.307, 
3.309.  As such, the Board denies the veteran's claims of 
service connection on a direct and presumptive bases.  
Additionally, the Board finds that each of the claimed 
disorders have been either been given a firm medical 
diagnosis, or have not presented objective manifestations of 
chronic disabilities which have existed for six months or 
more.  See 38 C.F.R. § 3.317(a)(1).  The Board accordingly 
denies the veteran's claims of service connection on the 
bases of "undiagnosed illnesses." As such, the 
preponderance of the evidence is against a grant of service 
connection for the claimed disorders.  

Service connection for sore throat, testicular pain, 
increased urination, dry cough, shortness of breath, rectal 
bleeding, skin rash on the back, memory loss, anemia, joint 
pain, muscle pain, weakness, and gastroesophageal reflux 
disease with esophagitis and hiatal hernia, all disorders to 
include as due to undiagnosed illnesses, must be denied. 38 
U.S.C.A. §§ 1101, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 
(2003).


ORDER

Service connection for sore throat, testicular pain, 
increased urination, dry cough, shortness of breath, rectal 
bleeding, skin rash on the back, memory loss, anemia, joint 
pain, muscle pain, weakness, and gastroesophageal reflux 
disease with esophagitis and hiatal hernia, all disorders to 
include as due to undiagnosed illnesses, is denied.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues of service connection for 
glaucoma, diarrhea, and irritable bowel syndrome, to include 
as due to undiagnosed illnesses; and entitlement to an 
increased rating for degenerative disk disease of the lumbar 
spine at L5-S1, currently evaluated as 10 percent disabling.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Specifically, with respect to the service-connected 
degenerative disk disease of the lumbar spine at L5-S1, the 
Board notes it is currently evaluated as 10 percent disabling 
under Diagnostic Code 5293 which evaluates intervertebral 
disc syndrome.  However, effective September 23, 2002, VA 
revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome (see 67 Fed. Reg. 54,345 (Aug. 
22, 2002)), and effective September 26, 2003, VA revised the 
criteria for evaluating general diseases and injuries of the 
spine (see 68 Fed. Reg. 51,454 (Aug. 27, 2003)).  Upon review 
of the evidentiary record, the Board notes that it does not 
appear that the last VA spine examination performed on the 
veteran in April 2002 took into consideration the above noted 
regulatory changes, although it appears that the veteran has 
been notified of these regulatory changes in the January 2003 
statement of the case and supplemental statement of the case.  
As such, the veteran should be afforded additional VA 
orthopedic and neurologic examinations for his service-
connected back disability to consider the new intervertebral 
disc syndrome and September 2003 spinal disorders rating 
criteria.  On remand, the examiner should indicate whether 
the veteran has intervertebral disc syndrome of the spine and 
the RO should consider all likely diagnostic codes for the 
veteran's back disabilities, to include both the old (pre-
September 2002) and new rating criteria (September 2002 and 
September 2003).  

In addition, with respect, to the issues of service 
connection for diarrhea, and irritable bowel syndrome, to 
include as due to an undiagnosed illness, on November 9, 
2000, the President signed into law the Veterans Education 
and Benefits Expansion Act of 2001 (VEBEA).  That legislation 
provides that the definition of a qualifying chronic 
disability under 38 U.S.C.A. § 1117 is expanded to include 
"medically unexplained chronic multisymptom illness," such 
as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome.  VEBEA also codified the same list of signs 
and symptoms of an undiagnosed illness as had previously been 
included in 38 C.F.R. § 3.317.

As noted above, where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In the present case, however, the changes made to 38 U.S.C.A. 
§ 1117 may affect the claims of service connection for 
diarrhea, and irritable bowel syndrome, to include as due to 
undiagnosed illnesses, and the veteran may be prejudiced by 
the Board's adjudication of the claims without remand for 
initial consideration under the revised statute.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Lastly, with respect to the issue of service connection for 
glaucoma, to include as due to an undiagnosed illness, the 
Board finds that the service medical records show the veteran 
was treated multiple times during his service for problems 
with his eyes.  In addition, a June 2002 VA eye examination 
report notes the veteran was diagnosed with large cups with 
cup disc asymmetry in both eyes, refractive error with 
presbyopia bilaterally, and central scotoma in the right eye 
of unknown etiology.  The examiner further noted that the 
veteran was seen in 1966 for large asymmetric cupping in 
eyes, and that a serial Humphrey perimetry was performed at 
this time, but were not available for the examiner's review 
at this time.  As such, the Board finds that the veteran 
should undergo an additional VA eyes examination in order to 
determine if the veteran's current glaucoma is related to any 
of the eye problems for which he was treated during his 
active service.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Subsequently, the RO should re-adjudicate the issues 
addressed in the REMAND, as above indicated.  Accordingly, 
further appellate consideration will be deferred and the case 
is REMANDED to the RO for the following development:

1.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant: (1) about the 
information and evidence not of record 
that is necessary to substantiate the 
claims of  entitlement to service 
connection for glaucoma, diarrhea, and 
irritable bowel syndrome, to include as 
due to undiagnosed illnesses; and 
entitlement to an increased rating in 
excess of 10 percent for degenerative 
disk disease of the lumbar spine at L5-
S1; and (2) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
files must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all private and VA 
doctors and medical care facilities 
(hospitals, HMOs, etc.) who have treated 
him since January 2003 (date of issuance 
of the last statement of the 
case/supplemental statement of the case) 
to the present, and who possess records 
relevant to the issues on remand.  
Provide the veteran with release forms 
and ask that a copy be signed and 
returned for each private health care 
provider identified and whose treatment 
records are not already contained within 
the claims files.  When the veteran 
responds, obtain records from each 
(private or VA) health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the veteran of 
the records that the RO was unable to 
obtain, including what efforts were made 
to obtain them, and properly document the 
claims files with information obtained 
from the private or VA facility(ies) with 
respect to the unavailability of the 
records.  Also inform the veteran that 
adjudication of the claims on remand will 
be continued without these records unless 
he is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claims on 
remand, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

3.  The veteran should be afforded 
orthopedic and neurologic examination(s) 
in order to ascertain the level of 
severity of the service-connected 
degenerative disk disease of the lumbar 
spine at L5-S1.  The veteran's claims 
folders are to be made available to the 
examiner for review prior to the 
examination, and the examiner should be 
asked to indicate in the examination 
report whether he or she has reviewed the 
claims folders.  All indicated tests 
which are required to evaluate the 
veteran's service-connected low back 
disability under the applicable rating 
criteria (including the revised criteria 
for diagnosing and evaluating 
intervertebral disc syndrome, as 
effective September 23, 2002; and the 
revised criteria for evaluating general 
diseases and injuries of the spine, as 
effective September 26, 2003) are to be 
performed and the examiner should review 
the results of any testing prior to 
completion of the report.  Specifically, 
the examiner should give a full 
description of any limitation of activity 
imposed by the veteran's disability and 
express an opinion as to whether the 
condition is permanent, and the degree of 
interference with the veteran's ability 
to obtain and maintain gainful employment 
caused by the disability identified on 
examination.  The examiner(s) should 
specify any functional loss due to pain 
or weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  In addition, the examiner(s) 
should provide an opinion as to the 
degree of any functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner(s) also 
should indicate whether there is 
unfavorable ankylosis; favorable 
ankylosis; stiffness, pain (whether or 
not it radiates), or aching in the area 
of the spine affected by residuals of 
injury or disease; muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reverse lordosis, or 
abnormal kyphosis; localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour.  The examiner(s) 
should identify the underlying pathologic 
process causing any low back pain.  

If the veteran has degenerative disc 
disease of the lumbar spine related to 
the service-connected degenerative disk 
disease of the lumbar spine at L5-S1, the 
orthopedic/neurologic examiner(s) should 
discuss the total duration of any 
incapacitating episodes (number of days) 
in the past 12 months, as well as comment 
on any related chronic orthopedic or 
neurological manifestations.  The 
examiner(s) should give detailed clinical 
findings of the symptomatology 
attributable to the veteran's service-
connected low back disability and render 
an opinion as to the overall effect of 
these disabilities on the veteran's 
ability to obtain and retain employment.  

The examiner should also state whether 
the veteran's degenerative disk disease 
of the lumbar spine at L5-S1 is 
susceptible to improvement through 
appropriate treatment.  The examiner(s) 
must provide complete rationale for all 
conclusions reached.

4.  The veteran should be scheduled for a 
VA examination by an ophthalmologist to 
evaluate the nature, severity, and 
etiology of the claimed glaucoma.  If no 
such disorder is found by the examiner, 
the examiner should so indicate.  The 
claims folders must be made available to 
the examiner for review before the 
examination.  The examiner must indicate 
in the examination report that the 
veteran's claims folders and all relevant 
service medical records were reviewed 
prior to the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner should 
review all of the veteran's medical 
records and history, including all of the 
in-service and post-service medical 
records, including the last June 2002 VA 
eye examination report.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the currently claimed glaucoma 
was incurred in or became manifest during 
active service or to a compensable degree 
within a one year period of his discharge 
from active service, or is otherwise 
related to his active service.  
Additionally, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the currently 
claimed glaucoma became manifest more 
than one year after the veteran's 
discharge from service, and/or is related 
to any post-service event(s), injuries or 
diseases, including the aging process or 
any post-service behaviors/habits.  
Furthermore, if the VA specialist 
determines that the veteran's eye 
symptomatology are not glaucoma, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that current eye symptomatology can be 
due to a known diagnosis for which 
service connection has not been 
established, and also whether such 
symptomatology constitutes objective 
manifestations of a chronic disability.  
If the etiology of the claimed eye 
problem is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report. 

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folders and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folders. 

6.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998). 

7.  The RO should re-adjudicate the 
issues of entitlement to service 
connection for diarrhea, and irritable 
bowel syndrome, to include as due to 
undiagnosed illnesses, taking into 
consideration the changes in the law 
effective November 9, 2000 per the 
Veterans Education and Benefits Expansion 
Act of 2001 (VEBEA), which provides that 
the definition of a qualifying chronic 
disability under 38 U.S.C.A. § 1117 is 
expanded to include "medically 
unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel 
syndrome. 

8.  The RO should also re-adjudicate the 
issues of entitlement to service 
connection for glaucoma, to include as 
due to an undiagnosed illness; and the 
issue of entitlement to an increased 
rating in excess of 10 percent for 
degenerative disk disease of the lumbar 
spine at L5-S1.  In re-adjudicating the 
increased rating issue, the RO should 
take into consideration the applicable 
rating criteria (including the revised 
criteria for diagnosing and evaluating 
intervertebral disc syndrome, as 
effective September 23, 2002; and the 
revised criteria for evaluating general 
diseases and injuries of the spine, as 
effective September 26, 2003).

9.  If the above determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



